The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-12 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Kawagoe et al., US 7,660,650 B2 teaches a self-propelled working robot, including a first distance sensor 4a and a second distance sensor 4b (4c) for measuring the distance to an obstacle W in front of the robot. The robot includes first determination means for comparing a first measured distance Dc to the obstacle obtained by the first distance sensor 4a with a predetermined first threshold value to determine the proximity to the obstacle W, second determination means for comparing a second measured distance Dr (DL) to the obstacle W obtained by the second distance sensor 4b (4c) with a predetermined second threshold value to determine the proximity to the obstacle, and changing means for changing the first or second threshold value based on information regarding an inclination angle of the obstacle W obtained from the first and second measured distances. Kawagoe does not teach an inclination sensor or adapting the collision threshold accordingly based on said indication of an inclination.
Regarding independent claim 1, Kawagoe taken either independently or in combination with the prior art of record fails to teach or render obvious determine that a collision has been detected, wherein the controller is further configured to: receive an indication of an inclination; and adapt the collision threshold level accordingly based on said inclination indication of the inclination in conjunction with the other claim limitations. 
Regarding independent claim 11, Kawagoe taken either independently or in combination with the prior art of record fails to teach or render obvious determine that a collision has been detected, wherein the controller is further configured to: receive an indication of an inclination; and adapt the collision threshold level accordingly based on said inclination indication of the inclination in conjunction with the other claim limitations. 
Regarding independent claim 12, Kawagoe taken either independently or in combination with the prior art of record fails to teach or render obvious determining that a collision event has been detected, the method further comprising: receiving, at the controller, an indication of an inclination; and adapting, at the controller, the collision threshold level accordingly based on said indication of the inclination in conjunction with the other claim limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668